Abatement Order filed May 29, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00939-CR
                                ____________

                LADONDRELL MONTGOMERY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1328816

                            ABATEMENT ORDER

      Appellant challenges the trial court’s order denying his motion to suppress
evidence in the underlying aggravated robbery prosecution. We have concluded
that the trial court’s findings do not provide us with a basis to review the trial
court’s application of the law to the facts regarding the validity of the inventory
search conducted by Officer Kennedy.
      The trial court is required to make “essential findings,” meaning “findings of
fact and conclusions of law adequate to provide an appellate court with a basis
upon which to review the trial court’s application of the law to the facts.” State v.
Saenz, 411 S.W.3d 488, 495 (Tex. Crim. App. 2013). Although findings and
conclusions were not requested, the record reflects the trial court sua sponte made
findings of fact and/or conclusions of law.        Accordingly, we must abate and
remand unless those findings and conclusions “were adequate and complete,
covering every potentially dispositive issue that might reasonably be said to have
arisen in the course of the suppression proceedings.” Elias v. State, 339 S.W.3d
667, 676 (Tex. Crim. App. 2011).

      Here, the trial court’s findings are inadequate regarding the inventory search
conducted after the stop and arrest. The trial court made specific findings of fact
and reached conclusions of law regarding the stop and the arrest; however, there
were no findings regarding the validity of the subsequent inventory search
challenged by appellant. In particular, the trial court did not find whether there
was an inventory policy addressing this factual scenario; whether Officer Kennedy
followed the standard procedures under any policy that existed; whether Officer
Kennedy conducted the search in good faith or as a pretext for an investigatory
motive; or whether the scope of the search was reasonable. This Court cannot
review appellant’s first issue on appeal without these dispositive determinations.

      We therefore abate this appeal and remand this case to the trial court for
entry of the essential findings and conclusions that were omitted, including those
mentioned above and any others the trial court deems appropriate. A supplemental
clerk’s record containing the additional findings of fact and conclusions of law
shall be filed with this Court no later than June 30, 2014. This appeal will be
reinstated after the supplemental clerk’s record is filed.
                                PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.